internal_revenue_service number release date index number ------------------------- ------------ ----------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-116719-10 date date taxpayer state a year year year year a ------------ -------------------------- ------------ ------- ------- ------- ------- -------- dear -------------------- this is in response to your letter dated date and subsequent submissions and conversations with your representatives requesting rulings that pursuant to sec_856 of the internal_revenue_code_of_1986 as amended the code certain inclusions under sec_951 sec_951 sec_1291 and sec_1293 of the code will be considered gross_income qualifying under sec_856 facts taxpayer a state a real_estate_investment_trust has elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes founded in year plr-116719-10 taxpayer made an initial_public_offering of its shares in year through its direct and indirect domestic and foreign subsidiaries taxpayer leases industrial facilities to more than a customers including manufacturers retailers transportation companies third- party logistic providers and other enterprises with large-scale distribution needs taxpayer owns either directly or indirectly through disregarded entities or foreign_partnerships stock of several foreign subsidiaries that are associations and thus corporations pursuant to sec_301_7701-3 of the procedure and administration regulations and for which taxable_reit_subsidiary trs elections have been made pursuant to sec_856 of the code such foreign subsidiaries are either controlled_foreign_corporations within the meaning of sec_957 cfcs with respect to which taxpayer is a united_states_shareholder within the meaning of sec_951 a united_states_shareholder or passive foreign investment companies under sec_1297 pfics some of which taxpayer has made elections under sec_1295 to treat as qualified electing funds qefs as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs additionally as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its share of the amount determined under sec_956 with respect to each cfc for the relevant tax_year but only to the extent not excluded from gross_income under sec_959 as a result of being a shareholder in pfics for which taxpayer has made qef elections taxpayer is required under sec_1293 to include in its gross_income its pro_rata share of the ordinary_earnings and net_capital_gain income of each such qef as a result of being a shareholder in pfics for which taxpayer has not made any elections taxpayer is required to include amounts in income as ordinary_income pursuant to sec_1291 taxpayer is required to include in its gross_income the subpart_f inclusions as defined below sec_956 inclusions as defined below and pfic inclusions as defined below for purposes of its gross_income tests under sec_856 and these amounts have not exceeded percent of taxpayer’s gross_income for year or earlier years taxpayer is concerned that these amounts may exceed percent of its gross_income in year and subsequent years potentially resulting in taxpayer losing its qualification as a reit for its year tax_year and subsequent tax years taxpayer expects to report sec_951 inclusions attributable to one or more cfcs’ foreign_personal_holding_company_income the subpart_f inclusions sec_951 inclusions that arose in connection with the pledge of a cfc’s assets against debt of taxpayer taxpayer represents that such debt was plr-116719-10 incurred to finance the acquisition of certain of its real_estate_assets the sec_956 inclusions and sec_1293 ordinary_income inclusions from pfics for which qef elections have been made the qef inclusions and together with amounts included in income pursuant to sec_1291 the pfic inclusions law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions is derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which-- i does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business issue sec_957 of the code defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who plr-116719-10 is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income fphci as determined under sec_954 sec_954 defines fphci income to include among other things dividends interest royalties rents and annuities taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that subpart_f inclusions attributable to fphci earned by cfcs are qualifying_income for purposes of sec_856 as provided in sec_856 issue sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the lesser_of -- the excess if any of-- a such shareholder's pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder's pro_rata share of the applicable_earnings of such cfc the amount taken into account in the preceding sentence under with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject sec_1_956-2 of the income_tax regulations the regulations provides that except as provided in sec_1_956-2 any obligation as defined in section plr-116719-10 d of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation taxpayer has represented that assets of one of its cfcs have been pledged as collateral for certain debt of taxpayer that was incurred to finance taxpayer’s acquisition of real_estate_assets this pledge has caused taxpayer to recognize a sec_956 inclusion the facts and representations in this case indicate that the sec_956 inclusion occurred as a result of a debt of taxpayer's that arose in connection with the acquisition of real_estate_assets this has a close nexus to taxpayer's business of investing in real_property assets the sec_956 inclusion recognized in connection with the production of otherwise qualifying_income is treated as qualified income for purposes of sec_856 to the extent that the underlying income so qualifies accordingly we rule that to the extent taxpayer recognizes a sec_956 inclusion on the pledge of the assets of a cfc to secure a debt of the taxpayer that is used to finance the acquisition of real_estate_assets from which income is derived that qualifies under sec_856 there is a sufficient nexus to treat the sec_956 inclusion as qualifying_income for purposes of sec_856 as provided in sec_856 issue sec_1297 of the code defines pfic as a foreign_corporation where either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then -- a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder’s holding_period for the stock b with respect to such excess_distribution the shareholder’s gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1297 to -- i the current_year or ii any period in the shareholder’s holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1297 plr-116719-10 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross income-- a as ordinary_income such shareholder's pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder's pro_rata share of the net_capital_gain of such fund for such year taxpayer has represented that it is a shareholder of certain subsidiaries that are pfics and that it has made qef elections with respect to certain of these pfics as taxpayer’s pfic’s earn income that is fphci and such income is generally passive_income treatment of such pfic inclusions as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule taxpayer’s pfic inclusions are qualifying_income for purposes of sec_856 as provided in sec_856 conclusion based on the facts as represented we rule that pursuant to sec_856 of the code taxpayer’s subpart_f inclusions sec_956 inclusions and pfic inclusions constitute qualifying_income under sec_856 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings additionally we express no opinion as to whether any of taxpayer’s assets qualify as real_estate_assets under sec_856 of the code in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant plr-116719-10 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
